Order issued September 02 I , 2012




                                              In The
                                  (Court of Apprats
                          Jii1t1 istrirt ul&exas at Dallas
                                        No. 05-12-00567-CV


                                    NEXBANK, SSB, Appellant
                                               V.
                 COUNTRYWIDE FINANCIAL CORPORATION, Appellee


                                            ORDER

        The Court has before it appellee's September 13, 2012 unopposed motion to extend time to

file appellee's brief, which is unopposed. The Court GRANTS the motion and ORDERS appellee

to file its brief by October 2, 2012.
                                                                                  011101.




                                                         OLLY FRA IS
                                                       JUSTICE